Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION





Status of Claims
    Claims 1,9,10,13-15,17 and 18 are pending in the application. Claim 1 has been amended and claims 2-8,11,12, and 16 have been cancelled.   Thus, claims 1,9,10,13-15,17 and 18 have been examined to the extent they read on the subject matter of record.

Withdrawn Rejections
Applicant's arguments filed February 21, 2022are acknowledged and have been fully considered.  
The rejection of claims 1, 9, 10, 14 and 15 under 35 U.S.C. 102(a) (1) or 102(a) (2) as being anticipated by Chandler et al. (WO2011116049) is withdrawn in view of Applicant’s amendment wherein claim 1 now requires the compound of formula II.
    The rejection of claims 1,12,13,17 and 18 are rejected under 35 USC 103 as being obvious over Chandler et al. (WO2011116049) in view of  SHANMUGA et al.(WO2013040006)is withdrawn .  This rejection is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention.

	
New Rejection(s) Necessitated by the Amendment filed on April 6, 2022

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,9,10,13-15,17 and 18 are rejected under 35 USC 103 as being obvious over Chandler et al. (WO2011116049.previously cited) in view of  SHANMUGA et al.(WO2013040006, previously cited) and Linder et al. (WO2015023426A1, newly cited, cited by Applicant in the IDS submitted 3/12/2019).
Applicant’s Invention

Applicant claims a sprayable agrochemical formulation comprising: i) at least one spray drift reductant of general structure (I) R1. [(AO)n-R2]m (I) wherein R1 is the residue of 2 is independently hydrogen, or an acyl group represented by -C(O)R3 wherein each R3 is independently a residue of a polyhydroxyalkyl of 2 groups per molecule are alkanyoyl groups; ii) of the general formula: R4-0-(AO)x-H (II) wherein Page 2 of 7 5583359_1Appln. No.: 16/309,541CDA-163US Amendment Dated February 21, 2022 Reply to Final Office Action dated December 20, 2021 R4 is a straight or branched chain, saturated or unsaturated, substituted or unsubstituted hydrocarbon group having from 4 to 30 carbon atoms; AO is an oxyalkylene group; and x is an integer of from 1-30; and iii) at least one agrochemical active and/or nutrient; wherein the formulation comprises from 0.001 wt.% to 4 wt.% of the reductant, and wherein when 0.125 wt. % of the spray drift reductant in deionized water is sprayed using a TeeJet 8002 spray nozzle at 800 with a flow rate of 0.2 gallons per minute at 40 psi, the reduction in spray drift measured as a reduction in the volume percentage of droplets having a droplet size of less than 105 pm is at least 10% compared to when the spray drift reductant is not present.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

Chandler et al. disclose a compound of the formula (I):   R . [(AO)N.-A-OR2]M (I)   where: R1 is the residue of a group having at least m active hydrogen atoms where m is at least 2; AO is an alkylene oxide residue; each n is independently from 0 to 100; and 
each R2 is independently H or an acyl group COR3 where each R3 is independently a residue of a polyhydroxyalkyl or polyhydroxyalkenyl carboxylic acid, a residue of a hydroxyalkyi or hydroxyalkenyl carboxylic acid and/or a residue of an oligomer of the hydroxyalkyi or hydroxyalkenyl carboxylic acid wherein on average at least 2 of R2 is an acyl group (claim 1 of Chandler et al.). In examples 2 and 3, Chandler et al. disclose the preparation of compound I as follows:   12-hydroxystearic acid (16.5 wt.%), Hypermer LP1 (15.7 wt. %, ex Croda), PEG-50 sorbitol (67.7 wt.%) and tin oxalate catalyst (Tegokat 160 ex Goldschmidt) were charged to a glass reactor and heated to 190 0 C slowly under nitrogen pressure. The reaction was continued for 12 - 24 hours then cooled to below 100 ° C and the product discharged. This compound was labelled as Compound A and is a liquid with an HLB of 13.5 (Example 2,[0058]) and 12-hydroxystearic acid (68.7 wt.%), PEG-50 sorbitol (31.3 wt.%) and tin oxalate catalyst (Tegokat 160 ex Goldschmidt) were charged to a glass reactor and heated to 190 0 C slowly under nitrogen pressure. The reaction was continued for 12 - 24 hours then cooled to below 100 ° C and the product discharged. This compound was labelled as Compound B and is a liquid with an HLB of 6.3 (Example 3 [0060]).  Chandler et al. disclose that the compounds of the invention can used as surfactants in agrochemical formulations, in particular as adjuvants for example with herbicides, fungicides, insecticides, acaricides and plant growth regulator formulations, dispersants and/or emulsifiers. The amount of surfactant used to disperse agrochemical(s), is typically at a concentration of 1 to 30% based on the formulation and used as adjuvants, a concentration of from 5 to 60% based on concentrate formulations and 1 to 100% in or as components for addition to tank mixes. Other conventional components can be included in such formulations such as oils e.g. mineral oil(s), vegetable oil(s) and alkylated vegetable oil(s); solvents and/or diluents; and other surfactants which may be anionic surfactants, cationic surfactants or non-ionic surfactants. Such other components will, as with formulations using purely conventional surfactants, be used in amounts based on the desired effect ([0043]).  
   With regards to the limitations of instant claims 10 and 15 wherein Applicant claims   that the spray drift reductant is a liquid with a molecular weight ranging from 3,000 to 8,000 and that the reductant is an alkoxylated polyol or polyamine which is optionally acyl terminated, and is capable of reducing spray drift by at least 10 %, a composition that consists of the same components will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
	With regards to the limitation of amended claim 1 wherein Applicant claims: “wherein when 0.125 wt. % of the spray drift reductant in deionized water is sprayed using a TeeJet 8002 spray nozzle at 800 with a flow rate of 0.2 gallons per minute at 40 psi, the reduction in spray drift measured as a reduction in the volume percentage of droplets having a droplet size of less than 105 pm is at least 10% compared to when the spray drift reductant is not present”, Applicant is claiming an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Chandler et al. is that Chandler et al. do not expressly teach the use of an alkoxylated fatty alcohol, specifically the alkoxylated alcohol of formula II (limitation of instant claims 11-13) as well as a method of reducing spray drift and treating vegetation to control pests and/or provided nutrients.  However, Shanmuga et al. teach aqueous pesticide compositions that contain water, a pesticide, and at least one surfactant having a solubility in water of less than or equal to about 10 percent by weight, in an amount effective as a drift control agent, and a method for controlling spray drift of an aqueous pesticide composition and spray applying the aqueous end use pesticide composition to a target pest and/or to the environment of the target pest (abstract).  Shanmuga et al. teaches that in one embodiment, the surfactant drift control agent comprises one or more nonionic ester surfactants having limited solubility wherein suitable nonionic surfactants that are not esters and that have limited solubility i include generally known compounds selected from, for example: alkoxylated alcohols, such as decyl alcohol ethoxylates, lauryl alcohol ethoxylates, tridecyl alcohol ethoxylates, myristyl alcohol ethoxylates, cetyl alcohol ethoxylates, stearyl alcohol ethoxylates, oleyl alcohol ethoxylates, linoleyl alcohol ethoxylates and linolenyl alcohol ethoxylates, and poly(oxyethylene-oxypropylene) alcohol surfactants, such as ethoxylated and propoxylated (C8-Ci0)alcohols, ethoxylated and propoxylated isodecyl alcohols,.. ([00036-00037]).  Linder et al. teach a sprayable agrochemical formulation comprising; i) at least one spray drift reductant comprising a fatty ester of a C3 to C8 polyol, or an oligomer thereof having from 2 to 5 repeat units; ii) at least one agrochemical active and/or nutrient; and iii) optionally a clathrate compound (claim 1 of Linder et al.).  Linder et al. teach suitable non-ionic alkoxylates having utility in the invention may be selected from lauryl alcohol (4 EO) ethoxylate, lauryl alcohol (5 EO) ethoxylate, lauryl alcohol (6 EO) ethoxylate, oleyl (3 EO) ethoxylate, oleyl (5 EO) ethoxylate, or oleyl (10 EO) ethoxylate and that the non-ionic alkoxylates may in particular be selected from those which are miscible with the spray drift reductant (see page 17, lines 12-16).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    The teachings of Chandler et al., Shanmuga et al., and Linder et al.  are directed to adjuvants used in pesticide formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Chandler et al., Shanmuga et al., and Linder et al.  to arrive at a  sprayable agrochemical formulation comprising an alkoxylated fatty alcohol, specifically the alkoxylated alcohol of formula II at the time the instant invention was filed, with a reasonable expectation of success.  .  Shanmuga et al. teach that the alkoxylated fatty alcohols (compounds of formula I) can be used  as a drift control agent and in method for controlling spray drift of an aqueous pesticide composition.  Shanmuga et al. teach a method for controlling spray drift of an aqueous pesticide composition which includes the steps of incorporating in an aqueous end use pesticide composition, in an amount effective as a drift control agent  at least one surfactant having a solubility in water of less than or equal to about 10 percent by weigh (abstract).  Shanmuga et al. teaches that in one embodiment, the surfactant drift control agent comprises one or more nonionic ester surfactants having limited solubility wherein suitable nonionic surfactants that are not esters and that have limited solubility i include generally known compounds selected from, for example: alkoxylated alcohols, such as decyl alcohol ethoxylates, lauryl alcohol ethoxylates (compound of formula II).  Linder et al. teach that the claimed non-ionic alkoxylates of instant formula II selected from lauryl alcohol (4 EO) ethoxylate, lauryl alcohol (5 EO) ethoxylate, lauryl alcohol (6 EO) ethoxylate, oleyl (3 EO) ethoxylate, oleyl (5 EO) ethoxylate, or oleyl (10 EO) ethoxylate are miscible with the spray drift reductant .One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a sprayable agrochemical formulation wherein the surfactant is miscible with the spray drift reductant and is used to control spray drift.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a sprayable agrochemical formulation.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed February 21, 2022, with respect to the rejection of claims 1, 9, 10, 14 and 15 under 35 U.S.C. 102(a) (1) or 102(a) (2) as being anticipated by Chandler et al. (WO2011116049) have been considered but are moot in view of the withdrawal of the rejection as set forth above.
Applicant’s arguments filed on February 21, 2022, with respect to the rejection  of claims 1,12,13,17 and 18 under 35 USC 103 as being obvious over Chandler et al. (WO2011116049) in view of  SHANMUGA et al.(WO2013040006) have been fully considered but they are not persuasive.   Applicant argues that claim 1 has been amended to more narrowly define the recited spray drift reductant and to incorporate the features of claim 12 in defining the recited non-ionic alkoxylate. In addition, Applicant argues that claim 1 has been amended to recite a spray drift reduction of at least 100% as measured by the described test. Shanmuga does not teach or suggest the disclosed reductants at amounts as low as described in the present invention.   However, the Examiner  is not persuaded   by Applicant’s arguments.   With regards to the limitation of amended claim 1 wherein Applicant claims: “wherein when 0.125 wt. % of the spray drift reductant in deionized water is sprayed using a TeeJet 8002 spray nozzle at 800 with a flow rate of 0.2 gallons per minute at 40 psi, the reduction in spray drift measured as a reduction in the volume percentage of droplets having a droplet size of less than 105 pm is at least 10% compared to when the spray drift reductant is not present”, Applicant is claiming an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  With regards to the  recited non-ionic alkoxylate,  the secondary teachings of Shanmuga et al. and Linder et al.  have been cited to show that the use of the claimed non-ionic alkoxylate in spray drift formulations were known at the time of filing the instant application.  Shanmuga et al. teach a method for controlling spray drift of an aqueous pesticide composition which includes the steps of incorporating in an aqueous end use pesticide composition, in an amount effective as a drift control agent  at least one surfactant having a solubility in water of less than or equal to about 10 percent by weigh (abstract). ).  Shanmuga et al. teaches that in one embodiment, the surfactant drift control agent comprises one or more nonionic ester surfactants having limited solubility wherein suitable nonionic surfactants that are not esters and that have limited solubility i include generally known compounds selected from, for example: alkoxylated alcohols, such as decyl alcohol ethoxylates, lauryl alcohol ethoxylates (compound of formula II).  Linder et al. teach that the claimed non-ionic alkoxylates of instant formula II selected from lauryl alcohol (4 EO) ethoxylate, lauryl alcohol (5 EO) ethoxylate, lauryl alcohol (6 EO) ethoxylate, oleyl (3 EO) ethoxylate, oleyl (5 EO) ethoxylate, or oleyl (10 EO) ethoxylate are miscible with the spray drift reductant.

     Secondly, Applicant argues that Chandler is not directed to the same technical field as Shanmuga, and only makes a passing reference to agrochemical use with no exemplification.   Applicant argues that there is no mention of spray drift in Chandler and argues that upon reading Shanmuga, the skilled person would not turn to Chandler. However, even if the skilled person did read Chandler, Applicant argues that there is no suggestion that substituting the compounds of Chandler into the spray drift formulations of Shanmuga would provide any desirable results, or that doing so and then varying the particular compound to arrive at the reductant of the present claims should even be attempted.   However, the Examiner  is not persuaded   by Applicant’s arguments. The teachings of Chandler et al. and Shanmuga et al.  are directed to adjuvants used in pesticide formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Chandler et al. and Shanmuga et al.  to arrive at a  sprayable agrochemical formulation comprising an alkoxylated fatty alcohol, specifically the alkoxylated alcohol of formula II at the time the instant invention was filed, with a reasonable expectation of success.  .  Shanmuga et al. teach that alkoxylated fatty alcohols (compounds of formula I) can be used  as a drift control agent and in method for controlling spray drift of an aqueous pesticide composition.  Shanmuga et al. teach a method for controlling spray drift of an aqueous pesticide composition which includes the steps of incorporating in an aqueous end use pesticide composition, in an amount effective as a drift control agent  at least one surfactant having a solubility in water of less than or equal to about 10 percent by weigh (abstract). ).  Shanmuga et al. teaches that in one embodiment, the surfactant drift control agent comprises one or more nonionic ester surfactants having limited solubility wherein suitable nonionic surfactants that are not esters and that have limited solubility i include generally known compounds selected from, for example: alkoxylated alcohols, such as decyl alcohol ethoxylates, lauryl alcohol ethoxylates (compound of formula II).   One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a sprayable agrochemical formulation wherein spray drift is reduced.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a sprayable agrochemical formulation.
  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617